TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-03-00248-CV




                         Sharon Blindert and Doug Blindert, Appellants

                                                  v.

       William M. Taylor, M.D. and Austin Center for Outpatient Surgery, Appellees




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. GN200693, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Because appellants Sharon Blindert and Doug Blindert have failed to file an

appellants’ brief, we will dismiss this appeal for want of prosecution. See Tex. R. App. P.

38.8(a)(1), 42.3(b).

                The Clerk of this Court filed the clerk’s record in this cause on May 8, 2003. Thus,

appellants’ brief was due June 9, 2003. See id. 38.6(a)(1). By postcard dated October 13, 2003, the

Clerk of this Court notified the parties that the appeal was subject to dismissal for want of

prosecution unless appellants tendered a motion by October 24 reasonably explaining the failure to

file a brief. See id. 38.8(a)(1). Appellants have submitted neither a brief nor a motion reasonably

explaining the failure to file a brief.
               Accordingly, we dismiss the appeal for want of prosecution on our own motion. See

id. 42.3(b).



                                            __________________________________________

                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed for Want of Prosecution

Filed: December 4, 2003




                                               2